J-S07001-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: S.F., A MINOR :        IN THE SUPERIOR COURT OF
                                      :             PENNSYLVANIA
                                      :
    APPEAL OF: E.T., FATHER           :
                                      :
                                      :
                                      :
                                      :
                                      :        No. 1136 WDA 2021

               Appeal from the Order Entered September 8, 2021
       In the Court of Common Pleas of Allegheny County Civil Division at
                        No(s): CP-02-AP-0000068-2021


BEFORE:      OLSON, J., SULLIVAN, J., and PELLEGRINI, J.*

MEMORANDUM BY OLSON, J.:                                FILED: MAY 20, 2022

        E.T. (Father) appeals from the order dated August 27, 2021, and

entered on September 8, 2021, in the Court of Common Pleas of Allegheny

County, that involuntarily terminated his parental rights to his son, S.F.

(Child), born in May of 2016, pursuant to the Adoption Act, 23 Pa.C.S.A.

§ 2511(a)(2), (5), (8), and (b).1 After careful review, we vacate and remand

for proceedings consistent with this memorandum.

        Child is the youngest of three children born to Mother. Allegheny County

Children Youth and Families (CYF) became involved with this family on July

23, 2015, prior to Child’s birth, due to concerns about Mother’s substance


*   Retired Senior Judge assigned to the Superior Court.

1By the same order, the orphans’ court terminated the parental rights of S.F.
(Mother), Child’s natural mother. We dispose of Mother’s appeal in a separate
memorandum.
J-S07001-22


abuse and intimate partner violence between Mother and her paramour. N.T.,

8/27/21, at 69. CYF provided services for the family. On November 8, 2015,

Child’s two older half-siblings, J.F. and F.F., were removed from Mother’s care

due to a violent incident that occurred while they were present in Mother’s

home. Id. The court placed Child in the protective custody of CYF when he

was born several months later. Id. at 71. The orphans’ court adjudicated

Child dependent on July 20, 2016. On June 25, 2018, Child’s dependency,

and that of his half-siblings, was discharged as a result of Mother’s cooperation

with CYF and her completion of her FSP goals. Id. at 72. Child’s father was

unknown throughout most of his dependency case.           Father was identified

shortly before Child was returned to Mother. At that time, Mother indicated

to CYF that Father visited with Child “sporadically,” but Father was not in

contact with CYF. Id. at 94.

      Reunification between Mother and Child was short-lived. In October of

2018, CYF received another referral for this family, and the case was re-

opened in December of 2018, due to Mother’s neglect of her own mental

health.   Mother also informed CYF that she was experiencing severe

depression. N.T., 8/27/21, at 72-73. In addition, CYF was concerned about

Mother’s general neglect and medical neglect of the children. Id.

      On September 11, 2019, Child was adjudicated dependent a second

time because Mother was not meeting Child’s needs, and Father did not




                                      -2-
J-S07001-22


respond to CYF’s attempts to contact him. N.T., 8/27/21, at 75, 77.       Child

was placed in foster care the following day. Id.

      Father presented to CYF in October of 2019.        N.T., 8/27/21, at 77.

According to Justine Walz, a CYF caseworker, CYF created a family service

plan (FSP) for Father when the case re-opened. N.T., 8/27/21, at 78. The

following permanency objectives existed for Father throughout Child’s

dependency: address drug and alcohol issues; provide safe and stable

housing; improve parenting skills; and participate in visitation with Child. Id.

at 96. Ms. Walz stated that Father did not request to have Child placed with

him. Rather, Father indicated that he wanted Mother to regain custody and,

if she could not, then he would address the goals that CYF and the court set

for him.    Id. at 98.   As of October of 2020, Father did not complete his

court-ordered goals such that Child could be reunified with him. Id. at 142.

      On March 31, 2021, CYF filed a petition to terminate involuntarily

Father’s parental rights to Child pursuant to 23 Pa.C.S.A. § 2511(a)(2), (5),

(8), and (b). A hearing occurred on August 27, 2021, which Father attended,

was represented by counsel, and testified on his own behalf.       In addition,

Child, then five years old, was represented by Renee Colbert, Esquire, as Child

Advocate.

      CYF presented the testimony of its caseworker, Justine Walz; Rachel

Wagner, program manager in the intake department at POWER, a substance

abuse outpatient treatment facility; and Sarah Ulish, placement services


                                     -3-
J-S07001-22


manager at Auberle, a non-profit social services agency.      CYF entered the

following exhibits relating to Father into evidence, which the orphans’ court

admitted: Father’s POWER referral; the Family Service Plans (FSPs); the

orphans’ court orders; Father’s criminal record; and evaluations by the

court-appointed evaluator, Dr. Neil Rosenblum.

      By order dated August 27, 2021, and entered on September 8, 2021,

the orphans’ court terminated Father’s parental rights involuntarily pursuant

to 23 Pa.C.S.A. § 2511(a)(2), (5), (8) and (b).      On September 27, 2021,

Father filed a notice of appeal along with a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).         On

November 29, 2021, the orphans’ court filed its Rule 1925(a) opinion.

      On appeal, Father presents two issues for our review:

      1. Did the [orphans’] court abuse its discretion and/or err as a
         matter of law in granting the petition to involuntarily terminate
         Father's parental rights pursuant to 23 Pa.C.S.[A.] § 2511
         (a)(2)[,] (5) and (8)?

      2. Did the [orphans’] court abuse its discretion and/or err as a
         matter of law in concluding that CYF met its burden of proving
         by clear and convincing evidence that termination of Father's
         parental rights would best serve the needs and welfare of the
         child pursuant to 23 Pa.C.S.[A.] § 2511(b)?

Father’s Brief at 6.

      We review this appeal according to an abuse of discretion standard, as

follows.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported

                                     -4-
J-S07001-22


     by the record. If the factual findings are supported, appellate
     courts review to determine if the trial court made an error of law
     or abused its discretion. A decision may be reversed for an abuse
     of   discretion    only   upon     demonstration      of    manifest
     unreasonableness, partiality, prejudice, bias, or ill-will. The trial
     court’s decision, however, should not be reversed merely because
     the record would support a different result. We have previously
     emphasized our deference to trial courts that often have first-hand
     observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

     Termination of parental rights is governed by Section 2511 of the

Adoption Act, which requires a bifurcated analysis.

     Initially, the focus is on the conduct of the parent. The party
     seeking termination must prove by clear and convincing evidence
     that the parent’s conduct satisfies the statutory grounds for
     termination delineated in Section 2511(a). Only if the court
     determines that the parent’s conduct warrants termination of his
     or her parental rights does the court engage in the second part of
     the analysis pursuant to Section 2511(b): determination of the
     needs and welfare of the child under the standard of best interests
     of the child. One major aspect of the needs and welfare analysis
     concerns the nature and status of the emotional bond between
     parent and child, with close attention paid to the effect on the child
     of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

     Sections 2511(a)(2), (5), (8) and (b) provide as follows:

     (a) General Rule.—The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

                                           ...

            (2) The repeated and continued incapacity, abuse, neglect
            or refusal of the parent has caused the child to be without
            essential parental care, control or subsistence necessary
            for his physical or mental well-being and the conditions and

                                       -5-
J-S07001-22


         causes of the incapacity, abuse, neglect or refusal cannot
         or will not be remedied by the parent.

                                    ...

         (5) The child has been removed from the care of the parent
         by the court or under a voluntary agreement with an
         agency for a period of at least six months, the conditions
         which led to the removal or placement of the child continue
         to exist, the parent cannot or will not remedy those
         conditions within a reasonable period of time, the services
         or assistance reasonably available to the parent are not
         likely to remedy the conditions which led to the removal or
         placement of the child within a reasonable period of time
         and termination of the parental rights would best serve
         the needs and welfare of the child.

                                    ...

         (8) The child has been removed from the care of the parent
         by the court or under a voluntary agreement with an
         agency, 12 months or more have elapsed from the date of
         removal or placement, the conditions which led to the
         removal or placement of the child continue to exist and
         termination of parental rights would best serve the needs
         and welfare of the child.

                                    ...

     (b) Other considerations.―The court in terminating the rights
     of a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights
     of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. With respect to any petition filed pursuant
     to subsection (a)(1), (6) or (8), the court shall not consider any
     efforts by the parent to remedy the conditions described therein
     which are first initiated subsequent to the giving of notice of the
     filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (5), (8), and (b); see also In re B.L.W., 843

A.2d 380, 384 (Pa. Super. 2004) (en banc) (stating that we need only agree

                                    -6-
J-S07001-22


with the trial court as to any one subsection of Section 2511(a), as well as

Section 2511(b), in order to affirm).

        Before reaching the merits of Father’s issues on appeal, we must first

address sua sponte whether, pursuant to 23 Pa.C.S.A. § 2313(a),2 the

orphans’ court appointed legal counsel to represent Child during the contested

involuntary termination proceeding. In re Adoption of K.M.G., 240 A.3d

1218, 1235 (Pa. 2020). Our Supreme Court has interpreted Section 2313(a)

“as requiring ‘that the common pleas court appoint an attorney to represent

the child’s legal interest, i.e. the child’s preferred outcome.’” Id. (citing In re

T.S., 192 A.3d 1080, 1082 (Pa. 2018)). The failure to appoint a “‘separate

attorney to represent the child’s legal interests constitutes structural error,

meaning it is not subject to harmless error analysis.’” Id. (citing In re T.S.,

supra; In re L.B.M., 161 A.3d 172, 183 (Pa. 2017)).

        The Court reiterated that “a single attorney cannot represent a child’s

best interest and legal interest if those interests conflict.” K.M.G., 240 A.3d




2   This subsection provides as follows:

     (a)   Child.--The court shall appoint counsel to represent the child in an
           involuntary termination proceeding when the proceeding is being
           contested by one or both of the parents. The court may appoint
           counsel or a guardian ad litem to represent any child who has not
           reached the age of 18 years and is subject to any other proceeding
           under this part whenever it is in the best interests of the child. No
           attorney or law firm shall represent both the child and the adopting
           parent or parents.

23 Pa.C.S.A. § 2313(a).

                                        -7-
J-S07001-22


at 1236 (citing In re T.S., supra).      As such, the Court concluded, “the

orphans’ court must determine whether counsel can represent the dual

interests before appointing an individual to serve as [Guardian ad

litem]/Counsel for a child.” Id. (emphasis added). In addition, the Court held

that “where an orphans’ court has appointed a [Guardian ad litem]/Counsel

to represent both the child’s best interest and legal interest, appellate courts

should review sua sponte whether the orphans’ court made a determination

that those interests did not conflict.” Id. at 1235.

      Instantly, a pre-trial order dated and filed on April 23, 2021, at Child’s

orphans’ court docket number, provided, “Office of Conflict Counsel is

appointed as counsel for the child.” Pre-trial Order, 4/23/21, at ¶ 2. On May

12, 2021, Attorney Colbert filed a praecipe for appearance as Child Advocate

at the orphans’ court docket number.       Our review of the certified record

reveals no other order of appointment for representation of Child and no other

praecipe for appearance filed at the orphans’ court docket number. Indeed,

Attorney Colbert served as Child’s sole attorney during the termination

proceeding, and she advocated for the termination of Father’s parental rights

as being in Child’s best interest.3 N.T., 8/27/21, at 4, 221.

      We are unable to determine from the certified record the manner in

which the orphans’ court appointed Attorney Colbert.             The order of


3 In this appeal, Attorney Colbert filed an appellee brief in support of the
involuntary termination order.


                                     -8-
J-S07001-22


appointment refers to the Office of Conflict Counsel, but the record does not

indicate if Attorney Colbert is associated with that office. Furthermore, the

order uses the term “counsel,” but does not specify if it meant legal counsel,

as in an attorney representing Child’s preferred outcome. Moreover, the only

indication of Attorney Colbert’s role is her argument supporting Child’s best

interest, suggesting that she was serving as his guardian ad litem. Given that

Attorney Colbert was Child’s sole attorney during the involuntary termination

proceeding, we have reviewed the certified record to confirm that the orphans’

court determined prior to the proceeding that Child’s best interest and legal

interest did not conflict. Nothing in the record indicates whether the orphans’

court fulfilled its duty in this regard under Section 2313(a), as construed by

our Supreme Court in K.M.G., 240 A.3d at 1236. Therefore, we are unable

to fulfill our duty to verify sua sponte that the orphans’ court determined that

Attorney Colbert could represent S.F.’s dual interests without conflict. Id.

      Accordingly, we are constrained to vacate the involuntary termination

decree and remand for further proceedings. See Interest of A.J.R.O., 270

A.3d 563 (Pa. Super. 2022). On remand, we direct the orphans’ court to fulfill

its Section 2313(a) duty as articulated in K.M.G., supra, and determine

whether Attorney Colbert may represent both the best interest and legal

interest of Child.   If the orphans’ court determines that no conflict exists

between Child’s dual interests, then the court shall re-enter the termination

order as to Father. If the orphans’ court determines that there is a conflict


                                     -9-
J-S07001-22


between Child’s best interest and legal interest, then the court shall appoint

separate legal counsel and conduct a new involuntary termination hearing as

to Father to provide legal counsel an opportunity to advocate on behalf of

Child’s legal interests pursuant to K.M.G., 240 A.3d at 1235.

     Order vacated.    Case remanded for proceedings consistent with this

memorandum. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/20/2022




                                    - 10 -